 In the Matter of BERNARD FIsCH, MAX HOROWITZ, AND FRANK HOMEL-SKY, INDIVIDUALLY AND AS CO-PARTNERS, DOING BUSINESS UNDERTHE TRADE NAME AND STYLE OF UNION PRODUCTS COMPANYandIN-TERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNIONNo. 3, AFLCase No. 2-C-6228.-Decided December 17,1947Mr. Richard J. Hickey,for the Board.Mr. Nathan Newman,of New York City, for the Respondent Ber-nard Fisch.Mr. Nat Goldberg,of New York City, for the Union.DECISIONANDORDEROn February 10, 1947, Trial Examiner William F. Scharnikow is-sued his Intermediate Report in the above-entitled proceeding, findingthat the respondent, Bernard Fisch, had engaged in and was engagingin certain unfair labor practices,' and recommending that he cease anddesist therefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, the'respondent Fisch filed exceptions to the Intermediate Report and itsupporting brief.The Board has considered the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and brief filed by the respondent Fisch, and theentire record in the case, and hereby adopts the findings, conclusionsand recommendations of the Trial Examiner with the exceptions andadditions set forth below.2'The provisions of Section 8 (1) and 8 (5) of the National Labor Relations Act, whichthe Trial Examiner herein found were violated,are continued in Section 8 (a) (1) and8 (a) (5) of the Act, as amended by the Labor Management Relations Act, 1947.SWe hereby correct the following findings of fact contained in the Intermediate Report :The Trial Examiner found, at p. 601 of his Intermediate Report, that the respondentFisch,in retaining employees of the partnership in May 1946, exacted from them apromise not to have anything to do with the Union until Fisch was able to negotiate75 N. L. R. B., No 67.591 592DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The complaint herein, dated October 29, 1946, was issued uponan amended charge filed the same day. The complaint alleged that.the respondents, Bernard Fisch, Max Horowitz, and Frank Homel-sky, jointly and severally committed certain unfair labor practiceson October 30, 1945, and at various times thereafter.After the hear-ing herein was concluded and after the respondent Fisch had sub-mitted his exceptions and brief, Section 10 (b) of the National LaborRelations Act, which formerly contained no limitation upon the timewithin which a charge could be filed, was amended by the Labor Man-agement Relations Act, 1947,3 to read in part :That no complaint shall issue based upon any unfair laborpractices occurring more than six months prior to the filing ofthe charge with the Board and the service of a copy thereof uponthe person against whom such charge is made ...Some of the unfair labor practices alleged in the complaint hereilitook place more than 6 months before the charges were filed.Weare of the opinion, however, that the limiting language quoted abovedoes not apply in the circumstances here present.Neither the lan-guage of the Labor Management Relations Act, 1947, nor its legisla-tive history reveals a Congressional intent that this limitation uponthe issuance of complaints should be given retroactive effect. InU. S. v. Saint Louis, San Francisco tt Texas Railway Company,4theSupreme Court of the United States considered the effect upon pend-ing claims of an amendment 5 to the Interstate Commerce Act whichreduced from 6 to 3 years the period during which certain claimscould be filed. In holding that the 3-year limitation did not applyto claims filed prior to the effective date of the amendment, Mr. Jus-tice Brandeis said, speaking for the Court :That a statute shall not be given retroactive effect unless suchconstruction is required by explicit language or by necessary im-plication is a rule of general application. It has been applied'by this Court to statutes governing procedure,United States Fi-delity and Guaranty Co. v. United States,209 U. S. 306; andspecifically to the limitation of actions under another section ofa contract.The record reveals, as indicated by the Trial Examiner at pp. 599-600 ofhis Report, and we find, that this promise was exacted on or about March 20, 1946. The,Trial Examiner found, at p. 602 of his Report, that the respondent Fisch's initialrefusal to bargain occurred on May 20, 1946. The record reveals, and we find, thatthis refusal, like the exaction of the promise to refrain from union activity, took placeon or aboutMarch 20, 1946.In conformance with the foregoing,we hereby correct paragraph 4 of the Trial Examiner'sConclusions of Law by substituting therein the words "on or about March 20, 1946" forthe words "May 20, 1946."8Public Law 101, 80th Congress,1st Sess.4 270 U S 1.6 Transportation Act of 1920, 41 Stat. 456. UNION PRODUCTS COMPANY593'Transportation Act of 1920.Fullerton-Krueger Lumber Co. v.Northern Pacific Ry. Co.,266 U. S. 435.There is nothing in thelanguage of paragraph 3 of § 16, or in any other provision of theAct, or in its history, which requires us to hold that the 3-yearlimitation applies under any circumstances, to causes of actionexisting at the date of the Act.Accordingly, we find that Section 10 (b) of the Act, as amended,does not render invalid the complaint herein.2.The Trial Examiner found that the respondent Homelsky, thena partner of the respondent Fisch, violated Section 8 (1) of the Na-tional Labor Relations Act by accusing employee Arginsky of beingan instigator of the Union's activity in the plant, and by expressingsurprise that Arginsky had not informed him of the union activity.We are not persuaded, on the record herein, that the conversation re-lied upon by the Trial Examiner constituted a sufficiently clear threatto serve as a basis for such a finding.However, the record clearlyshows that during the course of this conversation Homelsky offeredArginsky an individual wage increase as an alternative to union affilia-tion.This offer constituted interference with the organizational ac-tivities of the respondent's employees, within the meaning of the Act,both as amended and before amendment.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent, Bernard Fisch,doing business under the trade name and style of Union Products.Company, and his agents, successors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Brother-hood of Electrical Workers, Local Union No. 3, AFL, as the exclusiverepresentative of all his production, stock and shipping employees,exclusive of maintenance employees, office employees, officers of theCompany, executives and all other supervisors; and(b) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Brotherhood ofElectricalWorkers, Local Union No. 3, AFL, or any other labor or-ganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, as guaranteed,in Section 7 of the Act. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Brother-hood of Electrical Workers, Local Union No. 3, AFL, as the exclusiverepresentative of all his production, stock and shipping employees,exclusive of maintenance employees, office employees, officers of theCompany, executives and all other supervisors, with respect to ratesof pay, wages, hours, and other conditions of employment, and if anunderstanding is reached, embody such understanding in a signed,written agreement;(b)Post at his place of business in Brooklyn, New York, copiesof the notice attached to the Intermediate Report, marked "AppendixA." 6Copies of said notice, to be furnished by the Regional Directorfor the Second Region, shall, after being duly signed by the respondentBernard Fisch, be posted by him immediately upon receipt thereof,and maintained by him for sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the re-spondent Bernard Fisch to insure that said notices are not altered, de-faced, or covered by any other material; and(c)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps therespondent Bernard Fisch has taken to comply herewith.MEMBERS MURDOCK and GRAY took no part in the considerationofthe above Decision and Order.INTERMEDIATE REPORTMr. Richard J. Hickey,for the Board.Mr. Nathan Newman,of New York, N. Y, for the respondent, Bernard Fisch.Mr. Nat Goldberg,of New York, N. Y., for the Union.STATEMENT OF THE CASEUpon an amended charge filed on October 29, 1946, by International Brother-hood of Electrical Workers, Local Union No. 3, AFL, herein called the Union, theNational Labor Relations Board, herein called the Board, by its Regional Directorfor the Second Region (New York, New York), issued its complaint dated October29, 1946, against Bernard Fisch, Max Horowitz, and Frank Homelsky, individuallyand as co-partners,doing business under the trade name and style of UnionProducts Company, hereinafter referred to as the respondents and also, where6 This notice,however, shall be, and it hereby is, amended by striking from the firstparagraph thereof the words "Recommendations of a Trial Examiner"and substituting inlieu thereof the words"A Decision and Order."In the event this order is enforced bydecree of a Circuit Court of Appeals,there shall be inserted in the notice,before the words"A Decision and Order,"the words,"A Decree of the United States Circuit Court ofAppeals Enforcing." UNIONPRODUCTSCOMPANY595pertinent, as the partnership.The complaint alleged that the respondents engagedin unfair labor practices within the meaning of Section 8 (1) and (5), andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat 449, hereincalled the Act.Copies of the complaint and the amended charge together with anotice of hearing were duly served upon the Union and the respondent Fisch.With respect to the unfair labor practices, the complaint alleged in substance(1) that, on and since approximately October 30, 1945, the respondents, in viola-tion of Section 8 (1) of the Act, (a) have expressed disapproval of the Union,(b) have interrogated their employees concerning their union affiliations, (c)have urged, persuaded, and warned their employees to refrain from assisting,becoming members of, or remaining members of the Union, (d) have threatenedtheir employees with discharge or other reprisals if they joined or assisted theUnion, and (e) have kept under observation and surveillance the concertedactivities of their employees, and (2) that on and since approximately November24, 1945, the respondents, in violation of Section 8 (1) and (5) of the Act, haverefused -to bargain collectively with the Union as the duly designated exclusivebargaining representative of their employees in an appropriate unit.The respondent Fisch filed an answer to the complaint in which lie denied theallegations thereof concerning the unfair labor practices and also asserted, insubstance, (1) that the partnership was dissolved on or about March 20, 1946;(2) that the respondent Fisch has since conducted the business as "a new, separateand distinct entity having no relation or affiliation with the enteiprise" of thedissolved partnership; (3) that the employees of the respondent Fisch "areemploy ed and engaged by him personally and such employment is not a continu-ation' of the dissolved partnership; and (4) that the employees of the respondentFisch have not selected the Union as their bargaining agent In his answer, therespondent Fisch also petitioned the Board to hold an election among his employeesto determine whether they desire to be represented by the Union in collectivebargaining.Pursuant to notice, a hearing was held in New York, New York, on November12 and 13 ,1946, before the undersigned Trial Examiner, duly designated by theChief Trial Examiner.Neither the respondent Horowitz nor the respondentHonielsky appeared in person, by agent, or by counselHowever, the Board andthe respondent Fisch, appearing by counsel, and the Union appealing by repre-sentative, participated in the healing and weie afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bear-ing upon the issuesAt the beginning of the hearing, during the hearing, at theconclusion of the Board's evidence, and again at the conclusion of the hearing,the undersigned denied motions by counsel,foi the iespondent Fisch to dismissthe complaint as to himAt the conclusion of the hearing, the undersigned alsodenied a motion by counsel for the respondent Fisch that an election be conductedamong his employees to determine whether or not they desire to be representedby the Union for the purpose of collective bargaining.At the same time, theundersigned granted unopposed motions by counsel for the Board and for therespondent Fisch to amend the complaint and the answer, respectively, to conformto the proof in such minor matters as the spelling of names and datesThe hear-ing was closed after oral argument before the undersigned by counsel for theBoard and counsel for the respondent Fisch. Although the parties were advisedat the end of the hearing of their right to file briefs and proposed findings of factand conclusions.of law, none has been received by the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:766972-48-vol 75-39 596DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTSFrom the end of April 1945 until March 17, 1946, the respondents Bernard Fisch,Max Horowitz, and Frank Homelsky, a co-partnership doing business as UnionProducts Company, were engaged at Brooklyn, New York, in the manufactureand sale of electric heaters, hot plates, and electric stoves.On March 17, 1946,they executed an agreement dissolving the partnership.On March 20, 1946,they sold the partnership's business, including its trade name and all its equip-ment to one Jack Wolf who, on the same day, resold them in entirety to therespondent Fisch.Since that date, the respondent Fisch, doing business as UnionProducts Company, has engaged in the business previously operated by the part-nership and in the identical quarters.From April 27,1945, to March 20, 1946, the partnership purchased raw materialsused in its business of an approximate value of $25,000 and sold products of anapproximate value of $50,000.From March 20, 1946, to October 9, 1946, therespondent Fisch purchased raw materials of an approximate value of $9,000 andsold products of an approximate value of $18,000. In the cases of both the part-nership and the later individual business of the respondent Fisch, approximately10 percent of the raw materials of the business was derived from, and approxi-mately 70 percent of the products was shipped to points outside the State ofNew York.The undersigned finds that the respondent partnership was engaged in, andsince March 20, 1946, the respondent Fisch has been engaged in, commerce withinthe meaning of the Act.IITHE ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers, Local Union No 3, AFL, is alabor organization which admitted to membership employees of the respondent-partnership and which admits to membership employees of the respondent Fisch.IIITHE UNFAIR LA13OR PRACTICES 1A. Events during the partnership period.On October 18, 1945, a number of the partnership's employees having previouslyjoined the Union, the Union sent a letter to the partnership, claiming that itrepresented a majority of the partnership's employees, enclosing a proposed formof contract between the Union and the partnership, and stating that the Unionwould later communicate with the partnership to arrange an appointment for acollective bargaining conferenceOn the same day, the Union filed with theBoard at its Second Regional Office in New York City, a petition for an investiga-tion and certification of representatives of the partnership's employees pursuantto Section 9 (c) of the Act.'In early November 1945, according to the testimony of the witnesses producedby counsel for the Board, each of the respondent-partners expressed to variousemployees his displeasure with their activities on behalf of the Union, and onNovember 2 and 3 respectively, the respondent-partnership laid off union membersSam Rosenblum and Jacob Arginsky. Thus, according to the uncontradicted1Unless otherwise indicated,the findings of fact herein are based upon uncontradictedevidence2The petition,though executed on October 16, 1945,was not filed with the RegionalOffice until October 18, 1945. UNION PRODUCTS COMPANY597testimony of employee Pearl Cohen, which the undersigned credits, the respond-ent Horowitz told Cohen, in a conversation concerning the absence of dressing -rooms for the girl employees, that he had once been a member and a shop stewardof the Union and that he workedin union shopsthat were 10 times worse thanthe partnership's shop.He then called Business Representative Nat Goldberg;of the Union a crook and said that the Union was out to get the workers' money.-According to the uncontradicted, testimony of Jacob Arginsky, which the under-signed credits,the respondent Homelsky accused him on Saturday, November 3,of being the instigator of the Union's activity in the plant, saying also that liewas surprised because Arginsky, as one of the oldest employees, had not informedihim of the dissatisfaction and union activity among the employeesAt the end.of the clay, Arginsky was laid off allegedly because of lack of workOn the-preceding day, November 2, according to the testimony of Rosenblum, the respond-ent Fisch had told Rosenblum that he was laid ott because of his union activity..Neither Horowitz nor Homelsky testified, nor was any explanation given at the:bearing for their failure to do soThe respondent Fisch, in his testimony, denied(not only that he had told Rosenblum he was being laid off for union activitiesbut also that the partnership had either laid off or discharged Arginsky orRosenblum.The undersigned, however, credits the testimony of Cohen, Arginsky,and Rosenblum as to their respective conversations with each of the respondent-partners and as to Arginsky's and Rosenblum's lay-oils.The lay-offs resulted in the Union's calling a special meeting of its membersamong the partnership's employees on November 3, at which meeting a majorityof them voted to go on strike. The strike lasted 2 weeks.During that period,the Union's representatives and the partnership conferred for the first time.OnNovember 15 at the second of these conferences held at the Board's RegionalOffice in New York City and attended by Horowitz and Fisch for the partnership,3the partiessettled the strike byan oral agreementfor the reinstatement of 10of the partnership's employees, including Arginsky and RosenblumIn passing-,it should be noted that within a few days the partnership resumed operations with-these employees as their only production, stock, and shipping employees andthat, by the time of the partnership's eventual dissolution on March 17, 1946, its,staffhad been reduced to 7 employees.At the conference of November 15, 1945, at the Board's Regional Office, tlie'Union and the partnership also executed, and the Board's Regional Directorapproved, a written agreement: (1) that all production, stock, and shipping em--ployees of the partnership except for maintenance employees, office employees,officers ofthe Company,executives,and all supervisory employeeswithauthor--ity to hire, promote, discharge, discipline, or otherwise effect changes in the statusof employees or effectively recommend such action, constituted a unit appropriate-for the purposes of collectivebargaining;and (2) that the Regional Director,by a cross-check of the Union's authorization cards and the respondent's pay-roll'listand tax withholding certificates for November 3, 1945, should determinewhether amajority of the employees in the appropriateunit desiredto be repre-sented by the Union for the purposes of collectivebargainingThe agreementfurther providedthat shouldit appear from the cross-check that a majority ofthe employeesin the unit had designated the Union as their representative, the,partnership should thereupon post a notice'ofthat factand a copyof the cross-8Horowitz had alone appeared for the partnership at the first conference held at the-Union's office on November 10 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDcheck agreement for a period of 5 days, at the end of which time, no causeto the contrary being shown, the Regional Director should then issue his Reporton Cross-Check, finding and determining that the Union had been designated andselected as the exclusive bargaining representative of the employees in theappropriate unit.On or about November 19, 1945, the Regional Director advised the partiesthat, according to the cross-check made by him pursuant to their agreement, amajority of the employees in the appropriate unit had designated the Union astheir collective bargaining representativeOn November 26, the respondentFisch informed the Regional Director by letter that he had posted the requisitenotice as to the result of the card check and also a copy of the cross-check agree-ment.On December 3, 1945, the Regional Director issued his Report on Cross-Check, finding that 20 of the 22 employees in the unit had designated the Unionas their representative, and finding and determining also that, no cause to thecontrary having been shown, the Union was then the exclusive bargaining repre-sentative of all the employees in the appropriate unit agreed upon by the parties.In the meantime, on or about November 24, 1945, after the parties had beenadvised by the Regional Office of the result of the cross-check, Business Repre-sentative Nat Goldberg of the Union met with respondents Horowitz and Fischand the partnership's attorney, Hainick.The respondents objected to the form,of the contract submitted by the Union in October, suggesting that the form ofa contract then held by the Union with another manufacturer of heaters wouldbe more suitable.Goldberg agreed to submit such a contract'After some dis-cussion, the parties agreed that any wage increases which might result fromtheir negotiations should be retroactive to November 19, 1945, and that a furthermeeting would be held on December 6, 1945.5On December 1 or 2, however, Horowitz advised Goldberg by telephone thatthe partnership was not ready to negotiate and that there would be no meetingon December 6, 1945, as planned. On or about December 3, Goldberg visitedthe partnership's place of business and was told by Horowitz and Fisch thatarrangements for further negotiations were up to Attorney Hannick.Hainick,upon being called upon the telephone by Goldberg, told Goldberg lie was notready but would have to see his clients first. Thereafter, upon visiting the,partnership's plant in the latter part of December 1945 and the beginning ofJanuary 1946 Goldberg was told again by Horowitz and Fisch that they wouldnot discuss the contract but would leave the matter to Attorney Hainick.On the last of these occasions, Fisch also told Goldberg that Homelsky andHorowitz were practically not on speaking termsGoldberg mentioned this toHancock in his next telephone request for a bargaining conference in January,whereupon Hainick said he had not heard of the friction between the partnersand that he would have to contact his clients before he made any attempt toarrange a further meeting.Hearing nothing thereafter from the partners or Attorney Hainick, Goldbergvisited Horowitz and Fisch at the plant early in March 1946, and was informedby them of a split in the partnership and that they could do nothing about4Whether such a form of contract was thereafter submitted by the Union to the partner-ship is not clear from the recoil.5The findings thus made ate based upon the testimony of Business Agent Goldberg whichwas not contradicted by respondent Fisch in his testimoniArgumsky, who was pieseut atthis meeting, testified that the respondent Fisch said he was in no position to comply withthe requests made in the contract as to holidays, raises in pay, and paid vacations andthat he would have nothing to do with any part of the contractThe undeisigned, however,regaids Goldberg's testimony as to these matters as more likely to be accurate. UNION PRODUCTS COMPANY593Ebargaining until they knew what was to be done with the businessFisch alsosaid he was not in a position to do anything without a lawyer. So far as therecord shows, this was the last communication between the Union and any ofthe respondents before the dissolution of the partnership.B. Events din wig? espondent Fisch's sole operation of thebusinessAs has already been noted, the partnership was dissolved on March 17, 1946,and the respondent Fisch, having bought the partnership's assets and businesson March 20, 1946, has continued the same business, though in reduced volume, atthe same place, under the same trade name, and with the same equipment. Indoing so, Fisch has never employed more than seven production, stock, andshipping employees, was employing only four at the time of the hearing, and hadbegun his operations on or about March 20, 1946, with only five, including Aigi nskyand Rosenblum, all of whom were retained from the partnership's staff an([were known by Fisch to have served as pickets for the Union during the Novem-her 1945 strikeIn notifying these men of their retention, however, Fischexacted from them a'promise that they would have nothing to do with the Unionuntil such time as he felt that he was able to negotiate on a contract.6In June 1946, Goldberg resumed the Union's attempts to bargainAs a result,he met Fisch twice in June and once in July. At thefirstof these meetings, Fisch,offered tosign an agreementwithout provision for any wage increases or em-ployee-benefitsAt the second meeting on June 6, Goldberg showed Fisch a formof contract and at Fisch's request, promised to mail Fisch a copyThat meetingended with an arrangement to meet again on Jrine 13Although Fisch did notkeep his engagement on June 13, it appears by way of possible explanation thathe slid not receive the promised copy of the contract from Goldberg until June 19_In any event, Goldberg and Fisch did meet again sometime in July 1946.At thismeeting which was held in Fisch's office, Goldberg stated that the Union wouldnot insist that the wage increases provided for in the Union's proposed contractshould be retroactive to November 19, 1945, as previously agreed upon withHorowitz.Fisch thereupon called in Arginsky and Rosenblum to prove to Gold-berg that the men were satisfied and did not want a wage increase.When bothArginsky and Rosenblum told Fisch, in Goldberg's presence, that they would notagree to a contract containing no wage increases, Fisch said that, before he couldconsider the Union's wage demands, he would have to consulthis formerpartner,Honielsky, and that he would then communicate with Goldberg.Not heat mg from Fisch, Goldberg called him on the telephone three times aftertheir last conferenceOn the first telephone call, a few days after their meeting,Fisch told Goldberg that he had been busy, that lie spent every week end in thecountry, and that he had been unable to speak with Honielsky. On the secondtelephone call, Fisch promised Goldberg definitely to contact Honielsky anddiscuss theproblemOn the third telephone call a week later, Fisch told Gold-berg that he still had been unable to contact Honielsky and that "he would getin touch with [Goldberg] if and when lie slid contact Honielsky "Until the timeof the hearing, Fisch had not communicated with the Union.Approximately it week or 10 days before the hearing, which began on November12, 1946, Sam Rosenblum, who had in the meantime left Fisch's employ, visitedFisch and asked for a jobAccording to Rosenblum's testimony Fisch agreedThis finding is based upon the testimony of Arginsky and RosenblumFisch. in histestimony, did not specifically deny having insisted upon such a promise although he gen-eially denied having discussed-with his employees"any action taken of to be taken" orhaving "made any threats in connection with the alleged union activity"of his employees. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDto give him a job, "providing [Rosenblum] had nothing to do with [the Union]."Fisch denied this and testified that he had merely refused Rosenblum's requestthat he be given a job without notification to the Social Security Board, so thatRosenblum, as a veteran, might continue to draw veterans' benefits as "a memberof the 52-20 club." The undersigned credits Rosenblum's version of Fisch's rejec-tion of the job application shortly before the hearing.C. Conclusions1.The continuous business and the respondent Fisch's responsibility for unfairlabor practices committed in the course thereofThe complaint in the present proceeding alleges the commission of unfair laborpractices by the respondents Bernard Fisch, Max Horowitz, and Frank Homelsky,individually and as co-partners, doing business under the trade name and styleof Union Products Company, between October 30, 1945, and October 29, 1946, thedate of the issuance of the complaint.As has already been noted, the partner-ship was dissolved on March 17, 1946. Since that date, the respondent Fisch alonebas conducted the same business under the same trade name, and in the partner-ship's former quarters at 109 Watkins Street, Brooklyn, New York.According to an affidavit of service admitted in evidence, the present proceedingwas instituted by mailing a copy of the complaint and the amended charge, byregistered mail on October 29, 1946, to "Bernard Fisch, Max Horowitz, and FrankHormelsky, [sic] individually and as co-partners doing business under the tradename and style of Union Products Company, 109 Watkins Street, Brooklyn, NewYork."While the respondent Bernard Fisch was thus properly served, theremight be some question as to whether there was valid service upon either theirespondent Max Horowitz or upon the respondent Frank Homelsky, because theymno longer did business at the Watkins Street address.However, it is unnecessary to decide this particular question in the present case.At the hearing, counsel for the Board stated in substance that he sought a re-nnedial order only against the respondent Bernard Fisch, as one of the originalpartners and as the continuing proprietor of the business in which unfair labor-practices allegedly occurred.Assuming the commission of unfair labor practices,the position thus taken is sound.During the entire period of time covered by thecomplaint. Fisch was always one of the owners of the business and was, therefore,continuously an "employer" responsible for any unfair labor practices which mayhave been committed. The transition from the partnership to his individual pro-prietorship not only did not affect the continuity of his responsibility as anemployer, but resulted in no substantial change either in the business, its methodsof operating or in the employees engaged therein.He continued operations in thesame quarters, made and sold the same products, and utilized the same equipmentas had the partnership.Moreover, the five employees with whom Fisch continuedthe business were all retained from and had constituted substantially all of, thepartnership's staff at dissolution 7Upon these undisputed facts, and the fact that the respondent Fisch as thepresent sole employer and owner of the business is the only person who is in aposition either to continue or to remedy any past unfair labor practices, the under-7As has been noted, the partnership's staff had been sharply reduced from approximately22 to 10 at the end of the strike in November 1945, when the Union's status as exclusivebargaining representative was established, and had then gradually declined to 7, 5 of-,whom Fisch retained. UNION PRODUCTS COMPANY601signed is of the opinion that the complaint herein is being properly prosecutedagainst the respondent Fisch for all unfair labor practices which may have beencommitted in the conduct of the business during the period of the partnership andsince its dissolution.2.Interference, restraint, and coercionAs has already been noted, (1) the respondent Homelsky, then a partner of therespondent Fisch, accused employee Arginsky of being an instigator of the Union'sactivity in the plant and expressed surprise that Arginsky had not informed himof the Union's activity; (2) the respondent Fisch told employee Rosenblum thatliewas laid off because of his union activity; (3) the respondent Fisch, in re-taining employees of the partnership in May 1946, exacted from them a promisenot to have anything to do with the Union until Fisch was able to negotiate on acontract; and (4) the respondent Fisch refused to reemploy Rosenblum inNovember 1946 unless he promised to have nothing to do with the Union.'T'hus it appears that the respondent Homelsky, acting for the partnership ofwhich he and the respondent Fisch were members, reprimanded an employee forhis participation in union activities without advising his employers; and that therespondent Fisch himself informed an employee of his lay-off because of Unionactivities, required a promise from his employees, as a condition of employment,that they would postpone collective bargaining attempts, and refused to reemployone of them unless he abandoned his association with the Union. The under-signed finds that these acts and statements constituted interference with, re-straint, and coercion of the employees in their exercise of the rights guaranteedin Section 7 of the Act.3.The appropriate unit and the Union's representation of a majority of theemployees thereinIt will be recalled, as the undersigned has previously found, that in the cross-check agreement of November 15, 1945, the partnership and the Union specificallyagreed upon the.unit of employees which was appropriate for the purposes ofcollective bargainingThereafter, the Board's Regional Director, pursuant tothe agreement. determined from a cross-check of the Union's authorization cardsand the partnership's pay-roll records, and then advised the parties, (1) that20 of the 22 persons in the appropriate unit had designated the Union as theirrepresentative, and (2) that the Union was therefore the duly designated exclu-sive bargaining representative of all the employees in the unit.The compositionof this unit subsequently declined to 7 employees by the time the partnership wasdissolved.Thereafter, as has been found, the same business was continued bythe respondent Fisch with 5 of these 7 employees.No attack has been made in the present proceeding or at any time during thehistory of the case, either upon the appropriateness of the stipulated partnershipunit or the Union's status as the exclusive bargaining representative of the em-ployees in that unit, except by unsupported, and apparentlypro forma,generaldenials in the respondent Fisch's answer to the complaint. Even after the disso-lution of the partnership, when requested by the Union to bargain on a contractcovering his employees, the respondent Fisch did not challenge either the appro-priateness of a continuing unit embracing the same categories of his employees,or the Union's right to act as their exclusive bargaining representative.On thecontrary, the respondent Fisch met several times with the Union in ostensible 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract negotiations in June and July 1946. Furthermore in his testimony helent clear support to the normal finding that the appropriateness of a bargainingunit of employees and the established majority designation of their representa-tive survive a mere change in the ownership of the business, by admitting notonly his continued employment of substantially all of the employees in the unitas it existed at the end of the partnership, but his knowledge that all of thepartnership's employees retained by him had signified their adherence to theUnion by acting as pickets in the November strikeUnder the circumstances, the undersigned finds (1) that at all times mates 1a1herein all production, stock, and shipping employees of the respondent Fisch,individually and formerly as a member of the co-partnership otherwise composedof Max Horowitz and Frank Homeisky, exclusive of nuc4nten.unce employees, officeemployees, officers of the Company, executives, and all supervisory employeeswith authority to hire, promote, discharge, discipline or otherwise effect changesin the status of employees or effectively recommend such action, have constituteda unit appropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act; and (2) that, on and since December 3, 1945, theUnion has been, and is, the duly designated bargaining representative of a ina-jority of the employees in the appropriate unit and that, pursuant to the pro-visions of Section 9 (a) of the Act, the Union has been, and now is. the exclusiverepresentative of all the employees in the said unit, for the purposes of collectivebargaining with respect to rates of pay, wages, hones of employment, and otherconditions of employment.4.The refusal to bargainIn its endeavors to negotiate a contract on behalf of the employees involvedin the present case, the Union was confronted with a series of delays, interposedfirstby the partnership, including the respondent Fisch, and then by therespondent Fisch alone after the dissolution of the partner ship.While it mightnot have been unreasonable to postpone contract discussions for a short periodpending the settlement of the friction between the partners, the partnershipapparently made their difficulties the basis for a delay from January to the middleofMay 1946, a period of 41/_^ months, during which substantial period theemployees were consequently deprived of the benefits of the effective representa-tion contemplated by the Act.It is unnecessary, however, to determine in the present case whether thepartners thereby refused to bargain collectively with the Union within the mean-ing of Section 8 (5) of the ActFor their appueutly inexcusable indifferenceto their employees' right to bargain through the Union was climaxed by therespondent Fisch's evasion of his obligation to bargain with the Union after thedissolution of the partnership.His insistence, on or about May 20, 1946, thatas a condition of employment, his employees postpone the Union's attempt tobargain on their behalf; his summoning employees Acgutsky and Rocenbinm to aconference with the Union's negotiator in July 1946; his direct personal appealto these employees at that time to repudiate the efforts of the Union as theirrepresentatives to obtain wage increases ; and his failure thereafter to keep hispromise to make an appointment for further negotiations with the Union on wagerates, in spite of the Union's repeated requests that he do so, all demonstrate aclear refusal on his part to bargain collectively with the Union within the meaningof the Act.I UNION PRODUCTS COMPANY603The undersigned therefore finds that on and since approximately May 20, 1946,the respondent Fisch has refused to bargain collectively with the Union as theexclusive bargaining representative of his employees in the appropriate unit andhas thereby Interfered with, restrained, and coerced his employees in theexercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the respondent Fisch individually and as a member of thepartnership otherwise composed of Max Horowitz and Frank Homelsky, as setforth in Section III, above, occurring in connection with the operations of therespondent Fisch, individually and as a member of the aforesaid partnership,described in Section I, above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce.V.TILE REMEDYSince it has been found that the respondent Fisch has engaged in unfair laborpractices within the meaning of Section 8 (1) and ()) of the Act, the undersignedwill recommend that the respondent Fisch cease and desist therefrom and takecertain affirmative action in order to effectuate the policies of the Act.It has been found that the respondent Fisch not only refused to bargain collec-tively with the Union but reprimanded an employee for engaging in union activi-ties without notice to his employer, notified an employee he was laid off becauseof his union activities, required a promise from his employees as a condition ofemployment that they would postpone collective bargaining attempts, and refusedto reemploy one of them unless lie abandoned his association with the UnionTherespondent Fisch thereby demonstrated his unmistakable "attitude of oppositionto the purposes of the Act to protect the rights of employees generally." e Theundersigned will, therefore, recommend that the respondent Fisch cease and de-sist from in any manner infringing upon the rights of employees guaranteed inSection 7 of the Act.The undersigned has found that the respondent Fisch refused to bargaincollectively with the Union although the Union was the exclusive representativeof his employees in a unit appropriate for the purposes of collective bargaining.Accordingly, the undersigned will recommend that the respondent Fisch, uponrequest, bargain collectively with the Union as the representative of his employeesin the appropriate unitUponthe basis of the above findings of fact, and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF L.\w1. International Brotherhood of Electrical Workers, Local Union No. 3, AFL,is a labor organization within the meaning of Section 2 (5) of the Act.2.At all times material herein, all production, stock and shipping employees ofthe respondent Fisch, individually and as a member of the co-partnership other-wise composed of Max Horowitz and Frank Homelsky, exclusive of maintenanceemployees, office employees, officers of the Company, executives and all supervisory8 ltayDepartment Stores Company v. N L. R. B,326 U. S. 376. a604DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees with authority to hire, promote, discharge, discipline or otherwise effectchanges in the status of employees or effectively recommend. such action, haveconstituted and now constitute an appropriate unit for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3On or about December 3, 1945, and at all times thereafter, InternationalBrotherhood of Electrical Workers, Local Union No. 3, AFL, has been the exclu-sive representative of the employees in the above unit for the purposes of collec-tive bargaining within the meaning of Section 9 (a) of the Act.4.By refusing on or about May 20, 1946, and at all times thereafter, to bargaincollectively with International Brotherhood of Electrical Workers, Local UnionNo. 3, AFL, as the exclusive representative of the employees in such unit, therespondent Bernard Fisch has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (5) of the Act.5.By interfering with, restraining, and coercing his employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent Bernard Fischhas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed hereby recommends that the respondent Bernard Fisch, doing businessunder the trade name and style of Union Products Company, Brooklyn, New York,his agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Brotherhood of Elec-tricalWorkers, Local Union No. 3, AFL, as the exclusive representative of all hisproduction, stock and shipping employees, exclusive of maintenance employees,office employees, officers of the Company, executives and all supervisory em-ployees, with authority to hire, promote, discharge, discipline or otherwise effectchanges in the status of employees or effectively recommend such action, inrespect to rates of pay, wages, hours, and other conditions of employment ;(b) In any other manner interfering with, restraining, or coercing their em-ployees in the exercise of the rights to self-organization, to form labor organiza-tions, to join or assist International` Brotherhood of Electrical workers, Local'Union No. 3, AFL, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, as guaranteedin Section 7 of the Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with International Brotherhood ofElectricalWorkers, Local Union No 3, AFL, as the exclusive representative ofall his production, stock and shipping employees, exclusive of maintenance em-ployees, office employees, officers of the Company, executives and all supervisoryemployees with authority to hire, promote, discharge, discipline or otherwiseeffect changes in the status of employees or effectively recommend such action,in respect to rates of pay, wages, hours, and other conditions of employment ;and if an agreement is reached, embody such understanding in a signed, writtenagreement ; UNION PRODUCTS COMPANY605(b)Post at his place of business in Brooklyn,New York, copies of the noticeattached hereto marked "Appendix A". Copies of said notice,to be furnished bythe Regional Director for the Second Region, shall,after being duly signed bythe respondent Bernard Fisch,be posted by him immediately upon receipt thereof,and maintained by him for sixty(60) consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent Bernard Fisch to insure thatsaid notices are not altered,defaced,or covered by any other material;(c)Notify the Regional Director for the Second Region in writing within ten(10) days from the date of the receipt of this Intermediate Report, what stepsthe respondent Bernard Fisch has taken to comply with the foregoing recom-mendations.It is further recommended that unless on or before ten (10)days from the dateof the receipt of this Intermediate Report, the respondent Bernard Fisch has noti-fied the Regional Director for the Second Region in writing that he will complywith the foregoing recommendations,the National Labor Relations Board issuean order requiring the respondent Bernard Fisch to take the action aforesaid.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, NKithin fifteen(15) days from the date of service ofthe order transferring the case to the Board,pursuant to Section 203.38 ofsaid Rules and Regulations,filewith the Board, Rochambeau Building, Wash-ington 25,D. C , an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding(including rulings upon all motions or objections) as herelies upon,together with the original and four copies of a brief in supportthereof ; and any party or counsel for the Board may, within the same period,file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director.Proof of service on the other parties of all papers filed with the Board shallbe promptly made as required by Section 203.65.As further provided in saidSection 203 39, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.WILLIAMF. SCHARNIKOW,Trial Examiner.Dated February10, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCAL UNION No. 3, AFL, or any other labor organization, tobargain collectively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bargaining or other (606DECISIONS OF NATIONAL LABOR RELATIONS BOARDmutual aid or protection.All our employees are free tobecome or remainmembers of this union, or any other labor organization.WE WILL EARGAIN collectively upon request with the above-named union.as the exclusive representative of all employees in the bargaining unitdescribed herein with respect to rates of pay, hours of employment orother conditions of employment, and if an understanding is reached,embody such -understanding in a signed agreement. The bargaining unit is:All production, stock and shipping employees, exclusive of maintenance,employees, office employees, officers of the Company, executives and allsupervisory employees with authority to hire, promote, discharge,discipline,or otherwise effect changes in the status of employees or effectively recom-mend such action.BERNARD FISCH, TRADING AS UNION PRODUCTS COMPANY,By --------------------------------=----------------- ------(Representative)(Title)-Dated------------------------This notice must remain posted for 60 days from the date hereof, and must.not be altered, defaced, or covered by any other material.